DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on June 15, 2022 is acknowledged.  The traversal is on the ground(s) that a search for the invention of Invention I would necessarily include a search of Invention II and III, and there is thus no serious burden on the examiner to examine Inventions I – III together . Examiner finds the arguments persuasive and rejoins claims 14 – 20 into the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“jig” recited in claims 1 and 19
“tool” recited in claim 1
“tool head” recited in claim 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 35 U.S.C. 112(f), “jig” will be interpreted as to comprise “a first seating leg and a second seating leg that extends away from the first seating leg at an angle” as taught by Applicant’s Specification (paragraph 24).
Due to the invocation of 35 U.S.C. 112(f), “tool” will be interpreted as to comprise “a handle, a support element, and an engagement element, wherein a first end of the support element is connected to the handle and a second end of support element is pivotably connected to the first seating leg of the tool, and wherein the engagement element has a curved or arcuate structure” as taught by Applicant’s Specification (paragraphs 17 – 22).
Due to the invocation of 35 U.S.C. 112(f), “tool head” will be interpreted as to comprise “a support element and an engagement element, wherein a first end of the support element is connected to the handle and a second end of support element is pivotably connected to the first seating leg of the tool, and wherein the engagement element has a curved or arcuate structure” as taught by Applicant’s Specification (paragraphs 17 – 22).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a tool connected to the jig such that the jig orients the tool in a predetermined orientation relative to the garnish …” in the second paragraph after the preamble. The Examiner notes that the Application is directed towards an ‘installation apparatus for mounting a garnish,’ rather than a ‘method of mounting a garnish.’ Therefore, it is unclear as to whether Applicant intends the limitation to require a step of the ‘jig orienting the tool in the predetermined orientation relative to the garnish,’ such that the claim is directed towards a ‘method of mounting a garnish,’ or whether Applicant intends the limitation to recite a functional limitation of the jig, such that the claim is directed towards the ‘installation apparatus’ itself. For the purposes of this Office Action, Examiner will interpret the limitation as “a tool connected to the jig such that the jig is configured to orient the tool in a predetermined orientation relative to the garnish …”
Claims 1, 14, and 19 each recite the limitation “the position data” in the last paragraph. There is insufficient antecedent basis for the limitation in the claims. For the purposes of this Office Action, Examiner will interpret the limitations as “the tool proximity data.”
Claim 2 recites the limitation “the first portion of the flange.” There is insufficient antecedent basis for the limitation in the claim.
Claim 2 further recites the limitation “the first portion.” It is generally unclear as to whether Applicant intends the limitation to refer to the ‘first portion of the flange,’ previously recited in the claim, or whether Applicant intends the limitation to refer to the ‘first portion of the vehicle,’ previously recited in claim 1. For the purposes of this Office Action, Examiner will interpret the limitation as “the first portion of the flange.”
Claim 3 recites the limitations “the proximity of the jig relative to the flange” and “the surface of the jig.” There is insufficient antecedent basis for the limitations in the claim.
Claim 5 recites the limitation “a predetermined force threshold.” It is unclear as to whether Applicant intends the limitation to refer to the ‘predetermined force threshold’ previously recited in claim 1, or whether Applicant intends to set forth a second ‘predetermined force threshold’ which is separate and independent from the ‘predetermined force threshold’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘predetermined force threshold’ previously set forth.
Claim 5 further recites the limitation “a predetermined tool proximity threshold.” It is unclear as to whether Applicant intends the limitation to refer to the ‘predetermined tool proximity threshold’ previously recited in claim 1, or whether Applicant intends to set forth a second ‘predetermined tool proximity threshold’ which is separate and independent from the ‘predetermined tool proximity threshold’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘predetermined tool proximity threshold’ previously set forth.
Claim 19 recites the limitation “the tool is connected to the jig such that the jig orients the tool in a predetermined orientation relative to the garnish …” in the second paragraph after the preamble. The Examiner notes that the Application is directed towards an ‘installation apparatus for mounting a garnish,’ rather than a ‘method of mounting a garnish.’ Therefore, it is unclear as to whether Applicant intends the limitation to require a step of the ‘jig orienting the tool in the predetermined orientation relative to the garnish,’ such that the claim is directed towards a ‘method of mounting a garnish,’ or whether Applicant intends the limitation to recite a functional limitation of the jig, such that the claim is directed towards the ‘installation apparatus’ itself. For the purposes of this Office Action, Examiner will interpret the limitation as “the tool is connected to the jig such that the jig is configured to orient the tool in a predetermined orientation relative to the garnish …”
Claim 19 further recites the limitation “the flange” in the second paragraph after the preamble. Because the claim previously sets forth a ‘first flange’ as well as a ‘second flange,’ it is unclear as to which of the ‘first and second flanges’ Applicant intends the limitation to refer to. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to each of the ‘first flange’ and the ‘second flange.’
Claim 19 further recites the limitations “force data” and “tool proximity data” in the fourth paragraph after the preamble. It is unclear as to whether Applicant intends the limitations to refer to the ‘force data’ and ‘tool proximity data,’ respectively, previously set forth in the claim, or whether Applicant intends the limitations to set forth a second ‘force data’ and a second ‘tool proximity data’ which are separate and independent from the ‘force data’ and ‘tool proximity data’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations so as to refer to the ‘force data’ and ‘tool proximity data,’ respectively, previously set forth in the claim.
Allowable Subject Matter
Claims 1 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Radhakrishnan (U.S. Patent Application Publication Number 2014/0290020) teaches an installation apparatus (abstract) which is capable of mounting a garnish having an attachment element onto a first portion of a vehicle, the vehicle including a flange adjacent to the first portion, the installation apparatus comprising: a jig that is configured to be placed on a predetermined portion of the flange and in a predetermined orientation relative to the flange (figure 1, element 122 being the ‘jig’; page 1, paragraph 11), wherein the jig comprises a first seating leg and a second seating leg that extends away from the first seating leg at an angle (figure 1, element 126 being the ‘first seating leg’ and element 124 being the ‘second seating leg’; page 1, paragraph 11); a tool connected to the jig such that the jig is configured to orient the tool in a predetermined orientation relative to the garnish when the jig is placed on the predetermined portion of the flange and in the predetermined orientation, and when the garnish is positioned adjacent to the first portion (figure 1, element 112 being the ‘tool’; page 1, paragraph 10), wherein the tool comprises a handle, a support element, and an engagement element (figure 1, element 154 being the ‘handle,’ element 116 being the ‘support element,’ and element 114 being the ‘engagement element’; page 1, paragraph 10), wherein a first end of the support element is connected to the handle and a second end of support element is pivotably connected to the first seating leg of the tool (figure 1, element 162 being the ‘first end of the support element’ and element 130 being the ‘second end of the support element’); and a controller configured to indicate an install complete condition (figure 1, element 152 being the ‘controller’; pages 2 and , paragraphs 17 – 19). Examiner notes that the controller indicates an install complete condition when the actuator of the controller ends the installation process (figure 1, element 158; page 2, paragraphs 17 – 19). 
However, Radhakrishnan does not teach, either expressly or implicitly, the controller being configured to indicate the install complete condition when both force data corresponds to a predetermined force threshold and tool proximity data corresponds to a predetermined tool proximity threshold, where the force data is indicative of a force applied by the tool onto the garnish while the tool installs the garnish onto the first portion, and the tool proximity data is indicative of a position of the tool relative to one of the flange, the first portion, and a second portion of the vehicle after the tool mounts the garnish onto the predetermined portion, where the second portion is adjacent to the first portion; and recording the force data, the tool proximity data, and a vehicle identification data, as recited by claim 1.
Regarding claim 14, MacArthur (U.S. Patent Number 9,902,449) teaches a method for installing a garnish having an attachment element onto a first portion of a vehicle, the vehicle including a flange adjacent to the first portion (figures 1 and 2, element 104 being the ‘garnish,’ element 100 being the ‘vehicle,’ element 102 being the ‘first portion,’ and element 106 being the ‘flange’; column 1, lines 5 – 17 and column 2, line 54 – column 3, line 9), the method comprising: arranging each of a tool, a jig, and the garnish such that the jig is on a predetermined portion of the flange and in a predetermined orientation relative to the flange and the garnish is between the tool and the first portion of the vehicle (figures 1 and 2, element 110 being the ‘tool’ and element 108 being the ‘jig’; column 3, lines 25 – 36); and indicating an install complete signal (column 5, lines 20 – 51). Examiner notes that the install complete signal is indicated when the actuator ends the installation process (column 3, lines 25 – 36).
However, MacArthur does not teach indicating the install complete signal when both of force data corresponds to a predetermined force threshold and tool proximity data corresponds to a predetermined tool proximity threshold, where the force data is indicative of a force applied by the tool onto the garnish while the tool installs the garnish onto the first portion, and the tool proximity data is indicative of a position of the tool relative to one of the flange, the first portion, and a second portion of the vehicle after the tool mounts the garnish onto the predetermined portion, where the second portion is adjacent to the first portion; and recording the force data, the position data, and a vehicle identification data, as recited by claim 14.
Regarding claim 19, Radhakrishnan teaches an installation apparatus (abstract) which is capable of mounting a garnish having an attachment element onto a first portion of a pillar of a vehicle, the pillar including a first flange adjacent to the first portion and a second flange adjacent to he first portion, the vehicle includes a third flange connected to and extending away from the first flange at an angle, the installation apparatus comprising: a jig including a first portion configured to abut the first flange and a second portion configured to abut the third flange (figure 1, element 122 being the ‘jig,’ element 126 being the ‘first portion,’ and element 124 being the ‘second portion’; page 1, paragraph 11), wherein the jig comprises a first seating leg and a second seating leg that extends away from the first seating leg at an angle (figure 1, element 126 being the ‘first seating leg’ and element 124 being the ‘second seating leg’; page 1, paragraph 11); a tool including a handle and a tool head connected to the handle (figure 1, element 112 being the ‘tool,’ element 154 being the ‘handle,’ and elements 114 and 116 being the ‘tool head’; page 1, paragraph 10), the tool head being configured to engage the garnish and comprises a support element and an engagement element, wherein a first end of the support element is connected to the handle and a second end of support element is pivotably connected to the first seating leg of the tool (figure 1, element 116 being the ‘support element,’ element 114 being the ‘engagement element,’ element 162 being the ‘first end of the support element’ and element 130 being the ‘second end of the support element’; page 1, paragraph 10), and the tool is connected to the jig such that the jig is configured to orient the tool head in a predetermined orientation relative to the garnish when the jig abuts the first flange and the second flange, and when the garnish is positioned adjacent to the first portion (figure 1, element 112, 122, 114, and 116); and a controller configured to indicate an install complete condition (figure 1, element 152 being the ‘controller’; pages 2 and , paragraphs 17 – 19). Examiner notes that the controller indicates an install complete condition when the actuator of the controller ends the installation process (figure 1, element 158; page 2, paragraphs 17 – 19). 
However, Radhakrishnan does not teach, either expressly or implicitly, the tool being configured to measure tool proximity data that is indicative of a proximity of the tool head relative to one of the first flange, the second flange, the first portion, and a second portion of the vehicle after the tool mounts the garnish onto the predetermined portion, where the second portion is adjacent to the first portion; and the controller being configured to indicate an install complete condition when the force data corresponds to a predetermined force threshold and the tool proximity data corresponds to a predetermined tool proximity threshold, and record the force data, the tool proximity data, and a vehicle identification data, as recited by claim 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726